Title: To Thomas Jefferson from George Helmbold, 17 August 1807
From: Helmbold, George
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Philadelphia, August 17, 1807
                        
                        I take the liberty to enclose you a small pamphlet, written and published by myself.— It is a hasty
                            production, but if it affords you satisfaction, or amusement, I shall feel myself amply recompenced. 
                  I remain, With
                            respect, Yours &c. &c.
                        
                            Go: Helmbold, Jr.
                        
                    